DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for providing a nutritional recommendation to a user.  Under MPEP 2106.04(a)(2)(ll)(C), concepts relating to mental processes, in particular managing human behavior, are drawn to abstract ideas. This judicial exception is not integrated into a practical application because the provision of generic computer components does not add a meaningful limitation to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;

•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Id at pp 1983-1984. Alice further held that apparatus claims drawn to a computer system were subject to the same analysis as the method claims, and were also not patentable subject matter:


Id. at pp 1984-1985. Turning to the claimed invention, a method of providing a recommendation to a user is an abstract idea.  See also MPEP 2106.04(a)(2)(ll)(D) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), which held that a method and system for receiving and analyzing information, and displaying the results of the analysis, is also directed to an abstract idea.  The claims are directed to a system and method comprising a generic computing device which under Alice is not sufficient to impart patentability to the system or method.
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against patentability. While the method includes the use of a computer, the method does not involve an improvement in the function of a computer or other technology under MPEP 2106.05(a). Rather, generic computer components are used as a tool to perform method steps which are capable of being performed in the human mind. The claimed 

Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive.
With respect to the arguments concerning whether the claimed invention is directed to an abstract idea, it remains the Examiner’s position that the method steps are capable of being performed in the human mind, and thus the invention is drawn to an abstract idea (in particular, a mental process under MPEP 2106.04(a)(2)(llI)(C), as discussed in the prior Office action.  The amendments to the claims reciting the use of a machine learning mechanism trained using target biomarkers amounts to no more than performing a mental process of generating food recommendations based on information received using generic computer components.  The “machine learning mechanism” as recited in the claims and described in the specification is simply an algorithm programmed into a computer to perform calculations and analysis of information; the recited machine learning mechanism does not improve technology itself but rather is a 
With respect to the arguments that the claims recite patent eligible subject matter in light of the examples set forth on page 15 of applicant’s response, it is the examiner’s position that none of the provided examples are analogous to the claimed invention.  As noted by applicant, Core Wireless held that claims directed to improved display interfaces recited a specific improvement over prior systems.  The improved user interface of Core Wireless specified a particular manner in which a summary window was to be accessed, restricted the type of data that could be displayed in a summary window, and required that device applications exist in a particular state (specifically, that the summary window is displayed while the applications are in an unlaunched state.  In contrast, the claims of the present application do not recite any interface mechanisms whatsoever.  Rather, the claims merely recite the generation of personalized nutrition data based on data received by the computer system.  The claimed invention is thus much more analogous to the claims in Mortgage Grader and Content Extraction and Transmission, both of which held that computer-implemented systems for receiving and analyzing data, and generating results based on the analysis , were held to be directed to unpatentable subject matter.  The step of “automatically” generating food recommendations in a way that decreases the amount of time and trial and error associated with a mental process of generating the recommendations is not sufficient to Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017), as cited in MPEP 2106.05(a)(I), and Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015), as cited in MPEP 2106.05(f).
The remaining examples discussed by applicant also involve features not present in the claimed invention.  SRI Int’l, Inc. v. Cisco Sys., Inc. involved claims which were directed to using a specific technique—using a plurality of network monitors that each analyze specific types of data on the network and integrating reports from the monitors—to solve a technological problem arising in computer networks.  The claimed invention does not recite this type of specific technology and is not analogous.  Example 37 of the 2019 Patent Eligibility Guidance relates to relocation of icons on a graphical user interface.  Again, the claimed invention does not recite a graphical user interface, or any icons thereon which are relocated or otherwise manipulated.  Claim 1 of Example 40 of the 2019 Patent Eligibility Guidance relates to adaptive monitoring of network traffic data where collection of additional Netflow protocol data limited in a way to avoid excess traffic volume on the network.  This provides a specific improvement in the functioning of the computer system itself which is not present in the claimed invention.  Conversely, claim 2 of Example 40 recites steps of collecting data and analyzing the data using a generic computer system, and does not recite an inventive concept.  The claimed invention does not involve any specific mechanism for limiting collection of data in a way that avoids excess traffic volume on the network and thus improves the 
With respect to applicant’s argument that the withdrawal of the rejections under 35 USC 102 and 103 lead to the conclusion that the invention is not directed to routine, conventional or well-known activities, and thus amount to significantly more than the abstract idea, under MPEP 2106.05:
[T]he search for an inventive concept should not be confused with a novelty or non-obviousness determination…

Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.

The withdrawal of the rejections under 35 USC 102 and 103 are thus not pertinent to the question of whether the claimed invention recited patentable subject matter under 35 USC 101.  As discussed above and in prior Office actions, the invention recites an abstract idea without significantly more.  As a result, the claims remain rejected under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
March 4, 2022